DETAILED ACTION
This action is a response to an application filed on 7/8/21 in which claims 1-30 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal et al. (Pub. No.: 2017/0289733), herein Rajagopal.

	As to claim 23, Rajagopal teaches a method of wireless communication performed by a user equipment, the method comprising: 
	determining a first semi-persistent scheduling (SPS) periodicity for generating safety messages (Rajagopal [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.);  
	determining a second SPS periodicity for generating the safety messages, the second SPS periodicity being greater than the first SPS periodicity (Rajagopal [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration and [0136] vehicle UEs on the freeway or platooning for autonomous vehicles can use a periodicity of traffic generation of P=100 ms, while vehicle UEs on the side streets in a different geographical location can use a periodicity of P=300 ms..
	selecting a random time offset (Rajagopal [0241] it is important that multiple UEs do not select the same offset for repetition(s) with respect to their first transmission. One method to solve this issue would be to require that the transmission of the repetition(s) of PSSCH and PSCCH be in a random time offset with respect to their first transmissions) and 
	generating a first safety message associated with the second SPS periodicity based on the random time offset (Rajagopal [0241] the transmission of the repetition(s) of PSSCH and PSCCH be in a random time offset with respect to their first transmissions)

	As to claim 24, Rajagopal teaches the method of claim 23, wherein the selecting the random time offset comprises: 49606.881US0162206349 randomly selecting a time between 0 and the second SPS periodicity (Rajagopal [0121] The first SC Period starts at an offset from SFN=0 and is periodically repeated with a configurable length between 40 msec and 320 msec [061] A type-2 SPS configuration is defined by a combination of multiple MCS, resource blocks and periodicities along with offsets (K) which indicates the relative offset of the periodicity of the multiple configuration with respect to the first configuration. [0217] or fixed offset between periods (e.g. 2× or 0.5×, or +/−X ms or slots) or may be explicitly indicated by physical or higher layer signaling (e.g. in a SA or other dedicated SPS/resource allocation message)  

	As to claim 25, Rajagopal teaches the method of claim 24, wherein the generating the first safety message associated with the second SPS periodicity comprises: generating the first safety message after the random time offset from a current time if the random time offset is greater than or equal to a threshold value (Rajagopal [0217] The set of periodicities may be implicitly indicated, for example by lookup table, preconfiguration, or fixed offset between periods (e.g. 2× or 0.5×, or +/−X ms or slots) or may be explicitly indicated by physical or higher layer signaling (e.g. in a SA or other dedicated SPS/resource allocation message)

	As to claim 26, Rajagopal teaches the method of claim 25, wherein the generating the first safety message associated with the second SPS periodicity comprises: generating the first safety message after the second SPS periodicity from the current time if the random time offset is less than the threshold value (Rajagopal [0217] The set of periodicities may be implicitly indicated, for example by lookup table, preconfiguration, or fixed offset between periods (e.g. 2× or 0.5×, or +/−X ms or slots) or may be explicitly indicated by physical or higher layer signaling (e.g. in a SA or other dedicated SPS/resource allocation message)

  
	As to claim 27, Rajagopal teaches the method of claim 26, further comprising: generating, following the first safety message, subsequent safety messages associated with the second SPS periodicity based on the second SPS periodicity (Rajagopal [0135] The vehicle transmits CAM messages which are triggered by external conditions, depending on the originating UE dynamics such as UE speed as shown in FIG. 8 and the channel congestion status. FIG. 9 shows an example where the periodicity can be reducing dynamically in a freeway as the vehicle UE goes from a fast speed 901 (140 km/hr, for example) to a medium speed 903 (40 km/hr) to a slow speed 904 (10 km/hr) due to traffic conditions)


	As to claim 30, Rajagopal teaches a user equipment, comprising:
	 a processor configured to: 49606.881US0164206349 determine a first semi-persistent scheduling (SPS) periodicity for generating safety messages (Rajagopal [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.);  
	 determine a second SPS periodicity for generating the safety messages, the second SPS periodicity being greater than the first SPS periodicity (Rajagopal [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration and [0136] vehicle UEs on the freeway or platooning for autonomous vehicles can use a periodicity of traffic generation of P=100 ms, while vehicle UEs on the side streets in a different geographical location can use a periodicity of P=300 ms..
	select a random time offset (Rajagopal [0241] it is important that multiple UEs do not select the same offset for repetition(s) with respect to their first transmission. One method to solve this issue would be to require that the transmission of the repetition(s) of PSSCH and PSCCH be in a random time offset with respect to their first transmissions)  and 
	generate a first safety message associated with the second SPS periodicity based on the random time offset (Rajagopal [0241] the transmission of the repetition(s) of PSSCH and PSCCH be in a random time offset with respect to their first transmissions)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-19, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal and Zhang et al. (Pub. No.: 2020/0196321), herein Zhang.

	As to claim 1, Rajagopal teaches a method of wireless communication performed by a user equipment, the method comprising:
	 determining a first periodicity for transmitting safety messages (Rajagopal [0094] comm communication 403 can be used to provide safety and control messages to large numbers of vehicles in a spectrally efficient manner. The two primary standardized messages for V2V/V2I communication are the periodic beacons called Cooperative Awareness Messages (CAM)  and the event-triggered warning messages, called Decentralized Environment Notification Messages (DENM). The CAMs are periodically broadcasted beacons used to maintain awareness of the surrounding vehicles and [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.); 
	determining a second periodicity for transmitting the safety messages, wherein the second periodicity is different than the first periodicity (Rajagopal [0132] the eNodeB can configure different periodicities of the CAM message reports from the UE based on the geo location of the transmitting UE [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.); 
	determining, whether to continue with the first periodicity or switch to the second periodicity (Rajagopal [0133] dynamic variation of both CAM message periodicity and message size needs to be considered in the SPS design for V2X ); 
	generating, based on the determination to continue with the first periodicity or switch to the second periodicity, the safety messages at the first periodicity or the second periodicity (Rajagoapl [0135] The vehicle transmits CAM messages which are triggered by external conditions, depending on the originating UE dynamics such as UE speed as shown in FIG. 8 and the channel congestion status. FIG. 9 shows an example where the periodicity can be reducing dynamically (switch to second) in a freeway as the vehicle UE goes from a fast speed 901 (140 km/hr, for example) to a medium speed 903 (40 km/hr) to a slow speed 904 (10 km/hr) due to traffic conditions. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms); and 
	transmitting the safety messages at a same periodicity at which the safety messages were generated (Rajagopal [0135] The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms)

	Rajagopal does not teach

	determining, based on a probabilistic determination process

	However Zhang does teach 

	determining, based on a probabilistic determination process (Zhang 0112] the UE may be able to estimate (probabilistic determination process) the activity states or motion-related characteristics, such as speed, of the other user devices[0114] The UE may adjust the scheduling of its safety message communications based at least in part on its assessments of the activity of the other user devices)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rajagopal and Zhang, because Zhang teaches us [0083] In some embodiments, the V2X network may operate to reduce power consumed by certain UEs, e.g., the PUEs 610, by improving the timing and/or adjusting and reducing the frequency (i.e., “periodicity”) of safety message communications. For example, the network may operate to schedule transmissions and receptions of safety messages by PUE 610A (or other PUEs) in such a way as to better conserve its power and resources.

	
	As to claim 28, Rajagopal teaches a user equipment, comprising:
	 a processor configured to (Rajagopal Fig. 3A (processor): determine a first periodicity for transmitting safety messages (Rajagopal [0094] comm communication 403 can be used to provide safety and control messages to large numbers of vehicles in a spectrally efficient manner. The two primary standardized messages for V2V/V2I communication are the periodic beacons called Cooperative Awareness Messages (CAM)  and the event-triggered warning messages, called Decentralized Environment Notification Messages (DENM). The CAMs are periodically broadcasted beacons used to maintain awareness of the surrounding vehicles and [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.);  
	determine a second periodicity for transmitting the safety messages, wherein the second periodicity is different than the first periodicity (Rajagopal [0132] the eNodeB can configure different periodicities of the CAM message reports from the UE based on the geo location of the transmitting UE [0007] In a third embodiment, a method for operating a UE in a wireless communication network comprises receiving at least one semi-persistent scheduling (SPS) configuration among a plurality of SPS configurations from a base station. Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The method further includes transmitting the sidelink transmission with a periodicity according to the at least one received SPS configuration.);  
	determine, whether to continue with the first periodicity or switch to the second periodicity (Rajagopal [0133] dynamic variation of both CAM message periodicity and message size needs to be considered in the SPS design for V2X ); 
 and 
	generate, based on the determination to continue with the first periodicity or switch to the second periodicity, the safety messages at the first periodicity or the second periodicity (Rajagoapl [0135] The vehicle transmits CAM messages which are triggered by external conditions, depending on the originating UE dynamics such as UE speed as shown in FIG. 8 and the channel congestion status. FIG. 9 shows an example where the periodicity can be reducing dynamically (switch to second) in a freeway as the vehicle UE goes from a fast speed 901 (140 km/hr, for example) to a medium speed 903 (40 km/hr) to a slow speed 904 (10 km/hr) due to traffic conditions. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms);  and 49606.881US0163206349 
	a modem in communication with the processor, the modem configured to (Rajagopal Fig 2 modulation and demodulator (modem) : transmit the safety messages at a same periodicity at which the safety messages were generated (Rajagopal [0135] The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms)

	Rajagopal does not teach

	determining, based on a probabilistic determination process

	However Zhang does teach 

	determining, based on a probabilistic determination process (Zhang 0112] the UE may be able to estimate (probabilistic determination process) the activity states or motion-related characteristics, such as speed, of the other user devices[0114] The UE may adjust the scheduling of its safety message communications based at least in part on its assessments of the activity of the other user devices)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rajagopal and Zhang for the same reasons stated in claim 1. 


	As to claim 2, the combination of Rajagopal and Zhang teach the method of claim 1, further comprising: requesting, in response to determining to switch to the second periodicity, a modem of the user equipment to change to the second periodicity prior to sending, to the modem, a last safety message packet generated at the first periodicity (Rajagopal [0135] FIG. 9 shows an example where the periodicity can be reducing dynamically in a freeway as the vehicle UE goes from a fast speed 901 (140 km/hr, for example) to a medium speed 903 (40 km/hr) to a slow speed 904 (10 km/hr) due to traffic conditions. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, and Zhang [0083] adjusting and reducing the frequency (i.e., “periodicity”) of safety message communications.

	As to claim 3, the combination of Rajagopal and Zhang teach the method of claim 1, wherein: the first periodicity is a first supported semi-persistent scheduling (SPS) periodicity of a plurality of supported SPS periodicities (Rajagopal [0157] Multiple SPS configurations can be configured for a given UE. The configurations can support multiple periodicities); and the second periodicity is a second supported SPS periodicity of the plurality of supported SPS periodicities (Rajagopal [0157] Multiple SPS configurations can be configured for a given UE. The configurations can support multiple periodicities);   

	As to claim 4, the combination of Rajagopal and Zhang teach the method of claim 3, wherein the plurality of supported SPS periodicities include SPS periodicities associated with Sidelink PC5 (Rajagopal [0101] Direct communication between vehicles in V2V is based on a sidelink (SL) interface. Sidelink is the UE to UE interface for SL communication and SL discovery. The SL corresponds to the PC5 interface 

	As to claim 5, the combination of Rajagopal and Zhang teach the method of claim 3, wherein at least one of the determining the first periodicity or the determining the second periodicity includes rounding a safety message generation periodicity determined by a congestion control algorithm to the first supported SPS periodicity or the second supported SPS periodicity (Rajagopal [0215] To account for dynamic periodic variations, the periodicity is not determined precisely to P but from a set of periodicities {P.sub.1, P.sub.2, . . . , P.sub.K} in step 2015, where K is the maximum number of periodicities in the set. In one example, K=3 and the periodicities could be {P.sub.1, 2*P.sub.1, P.sub.1/2}. In this case, each transmission in the SPS could be the current periodicity or the next one (in both directions) in step 2020) 

	As to claim 11, the combination of Rajagopal and Zhang teach the method of claim 1, wherein the probabilistic determination process is weighted towards the first periodicity (Zhang [0090] In some embodiments, a UE may send safety messages with a certain default frequency,

	As to claim 12, the combination of Rajagopal and Zhang teach the method of claim 1, wherein: the determining whether to continue with the first periodicity or switch to the second periodicity comprises determining to continue with the first periodicity (Rajagopal [0162] The SPS can be changed dynamically by the eNB based on UE UL transmissions, for example, indication of a zone change, speed change and/or priority, based on messages sent in the PUSCH. [0135]. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms); and 
	the generating the safety messages at the first periodicity or the second periodicity comprises generating the safety messages at the first periodicity (Rajagopal [0162] The SPS can be changed dynamically by the eNB based on UE UL transmissions, for example, indication of a zone change, speed change and/or priority, based on messages sent in the PUSCH. [0135]. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms);

		As to claim 13, the combination of Rajagopal and Zhang teach the method of claim 12, further comprising: 
	determining a third periodicity for transmitting the safety messages, wherein the third periodicity is different than the first periodicity (Rajagopal [0005] Each of the plurality of SPS configurations configures the UE with a different periodicity of a sidelink transmission to be transmitted to another UE. The UE also includes a transmitter configured to transmit the sidelink transmission in the different periodicity according to the at least one received SPS configuration);  
	determining, based on the probabilistic determination process, whether to continue with the first periodicity or switch to the third periodicity (Rajagopal [0133] dynamic variation of both CAM message periodicity and message size needs to be considered in the SPS design for V2X (Zhang 0112] the UE may be able to estimate (probabilistic determination process) the activity states or motion-related characteristics, such as speed, of the other user devices[0114] The UE may adjust the scheduling of its safety message communications based at least in part on its assessments of the activity of the other user devices)); 
 and 
	generating, based on the determination to continue with the first periodicity or switch to the third periodicity, the safety messages at the first periodicity or the third periodicity (Rajagopal [0162] The SPS can be changed dynamically by the eNB based on UE UL transmissions, for example, indication of a zone change, speed change and/or priority, based on messages sent in the PUSCH. [0135]. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms);


	As to claim 14, the combination of Rajagopal and Zhang teach the method of claim 1, wherein: the determining whether to continue with the first periodicity or switch to the second periodicity comprises determining to switch to the second periodicity (Rajagopal [0162] The SPS can be changed dynamically by the eNB based on UE UL transmissions, for example, indication of a zone change, speed change and/or priority, based on messages sent in the PUSCH. [0135]. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms);
	 and 49606.881US0160206349 the generating the safety messages using the first periodicity or the second periodicity comprises communicating the safety messages at the second periodicity(Rajagopal [0162] The SPS can be changed dynamically by the eNB based on UE UL transmissions, for example, indication of a zone change, speed change and/or priority, based on messages sent in the PUSCH. [0135]. The CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms);


	As to claim 15, the combination of Rajagopal and Zhang teach the method of claim 1, wherein the determining the first periodicity for transmitting the safety messages comprises: rounding a first calculated periodicity to the first periodicity (Rajagopal [0215] To account for dynamic periodic variations, the periodicity is not determined precisely to P but from a set of periodicities {P.sub.1, P.sub.2, . . . , P.sub.K} in step 2015, where K is the maximum number of periodicities in the set. In one example, K=3 and the periodicities could be {P.sub.1, 2*P.sub.1, P.sub.1/2}. In this case, each transmission in the SPS could be the current periodicity or the next one (in both directions) in step 2020) 


  
	As to claim 16, the combination of Rajagopal and Zhang teach the method of claim 15, wherein the rounding the first calculated periodicity to the first periodicity comprises rounding the first calculated periodicity to at least one of a supported SPS periodicity of a specification or a multiple of a 100-millisecond periodicity (Rajagopal [0215] To account for dynamic periodic variations, the periodicity is not determined precisely to P but from a set of periodicities {P.sub.1, P.sub.2, . . . , P.sub.K} in step 2015, where K is the maximum number of periodicities in the set. In one example, K=3 and the periodicities could be {P.sub.1, 2*P.sub.1, P.sub.1/2}. In this case, each transmission in the SPS could be the current periodicity or the next one (in both directions) in step 2020 and [0135] the CAM messages, if transmitted, are sent based on a semi-persistent allocation and use resource blocks of size N.sub.RB with periodicity P, where P can be for example, 100 ms
 

	As to claim 17, the combination of Rajagopal and Zhang teach the method of claim 15, wherein the determining the second periodicity for transmitting the safety messages comprises: rounding a second calculated periodicity to the second periodicity (Rajagopal [0215] To account for dynamic periodic variations, the periodicity is not determined precisely to P but from a set of periodicities {P.sub.1, P.sub.2, . . . , P.sub.K} in step 2015, where K is the maximum number of periodicities in the set. In one example, K=3 and the periodicities could be {P.sub.1, 2*P.sub.1, P.sub.1/2}. In this case, each transmission in the SPS could be the current periodicity or the next one (in both directions) in step 2020)


	As to claim 22, the combination of Rajagopal and Zhang teach the method of claim 1, wherein the determining whether to continue with the first periodicity or switch to the second periodicity occurs at a scheduled packet generation time period associated with the first periodicity and prior to transmission of a packet generated at the scheduled packet generation time period (Zhang [0085] If safety message transmissions are scheduled proximate (or near) the wake-up times of one or more UEs, safety message communications (which may include transmissions and/or receptions) may be accommodated in the “on” or “awake” windows, and the UEs may not need to perform additional wake-ups to communicate safety messages)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Rajagopal with Zhang for the same reason stated in claim 1.


	
Allowable Subject Matter
Claims 6-10, 18-21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467